Citation Nr: 18100178
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-27 489
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The issues of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are remanded for additional development.
The Veteran had honorable active duty service with the United States Air Force from June 1979 to June 1995, to include service in Southwest Asia.
These matters are before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied entitlement to an evaluation in excess of 50 percent for PTSD and entitlement to TDIU.  The Veteran filed a Notice of Disagreement in February 2013.  A Statement of the Case was issued in May 2014.  The Veteran filed his Substantive Appeal in July 2014 and requested a hearing before the Board. 
In November 2014, the Veteran passed away.  The Veterans surviving spouse, filed a motion for substitution, and was substituted as the Appellant in the instant proceedings in August 2016.
In November 2017, the Appellant and her daughter testified before a Veterans Law Judge (VLJ) in a Travel Board hearing.  A transcript of those proceedings has been associated with the claims file.  In January 2018, the Appellant was notified that the VLJ who presided over her hearing was no longer employed by the Board.  The Appellant declined the opportunity to have a second hearing on this appeal, and asked that the case be adjudicated by the Board.
Unfortunately, remand is necessary to clarify the severity of the issues on appeal.  Medical and lay evidence of record provides a conflicting picture with respect to the Veterans mental health condition and employability prior to his passing.  The Veteran reported that his treating physician endorsed his unemployability; however, the physician reported in VA Medical Center (VAMC) records that the Veteran was at least as disabled from his PTSD as his 50 percent evaluation.  A subsequent examiner determined that the Veteran could no longer be diagnosed with PTSD, and the primary symptoms he experienced were instead caused by a nonservice-connected psychiatric condition.  The Veterans treating physician disagreed strongly with that conclusion.  In light of the Appellant and her daughters testimony in the November 2017 hearing, the Veterans psychiatric symptoms appear to be more severe than reflected in his VAMC records and evaluations.  Furthermore, it is unclear if his alcoholism, a debilitating condition in of itself, was related to his PTSD or the nonservice-connected psychiatric condition.  As such, a supplemental medical opinion is necessary to reconcile the conflicting symptoms, diagnoses, and overall severity as portrayed by the medical and lay evidence of record.
 
The matters are REMANDED for the following action:
1. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  All attempts to contact the Appellant should be documented in the record.
2. After the aforementioned development is complete, obtain a medical opinion from an appropriate clinician to assess the severity of the manifestations of the Veterans PTSD since March 2011.  The examiner must review the entire claims file.  After review, the examiner should opine as to the following:
(a) Did the Veteran have a present diagnosis of PTSD throughout the period on appeal?
(b) If so, what was the severity of the Veterans PTSD?  Please address both the symptoms as reflected in VAMC treatment records as well as the lay statements of the Veterans wife and daughter.
(c) Was the Veterans alcohol dependency disorder at least as likely as not (a 50 percent probability) caused by or aggravated by his PTSD?  Please address the conflicting medical evidence of record regarding his alcohol use in the conclusion.
(d) Provide an assessment of the Veterans functional limitations related to his PTSD.
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
3. Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Appellant and her representative an opportunity to respond, and return the case to the Board.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel

